Citation Nr: 1733447	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected left ankle sprain, currently with a noncompensable evaluation prior to March 16, 2017 and a 10 percent evaluation thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right wrist strain.

3.  Entitlement to service connection for a right knee disability, including as secondary to service-connected disability.

4.  Entitlement to service connection for a sleep disorder, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The February 2010 decision, in relevant part, granted service connection for left ankle sprain and right wrist strain, and denied service connection for a left wrist disability, a right knee disability, and a sleep disorder.  

In subsequent rating decisions, the Agency of Original Jurisdiction (AOJ) increased the disability ratings for left ankle sprain to 10 percent effective March 16, 2017 and for right wrist strain to 10 percent effective March 24, 2009.  However, as the increases did not constitute a full grant of the benefits sought in either claim, the Veteran's claims for higher initial disability ratings remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

In August 2014, the Veteran presented testimonial evidence at a Travel Board hearing held at his local RO before the undersigned Veterans Law Judge.  A transcript is of record.

In October 2015, the Board remanded the issues of entitlement to service connection for right knee and sleep disorders for further development.  The Board also issued a decision in relevant part denying entitlement to compensable initial disability ratings for left ankle sprain and right wrist strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2016 Order, the Court vacated these portions of the October 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  The Board subsequently remanded the case for further development in August 2016.  

In an October 2016 rating decision, the Appeals Management Center granted service connection for a left wrist disability and assigned a 10 percent disability rating effective September 24, 2009.  Since service connection was granted, the Veteran's appeal as to that issue has become moot.  As of this time, the Veteran has not disagreed with the assigned disability rating or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.

The Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), which was originally denied in a November 2012 rating decision.  In August 2014, he submitted claims seeking entitlement to service connection for PTSD, as well as depression and anxiety, which were denied in a February 2016 rating decision.  The February 2016 rating decision's stated reason for denying service connection for major depressive disorder and anxiety was that the Veteran's service treatment record did not contain complaints, treatment, or diagnosis of the condition and the AOJ did not find a link between the condition and military service.  The Veteran submitted a request to reopen the issue of entitlement to service connection for major depressive disorder and anxiety in April 2016, within the relevant appeal period following the February 2016 rating decision.  The RO issued a decision in October 2016 finding that new and material evidence sufficient to reopen the claim for service connection for major depressive disorder/anxiety had not been received.  Neither the evidence list for the October 2016 decision nor the Reasons for Decisions portion reflect that the AOJ considered a June 2016 VA addendum opinion of record, wherein the examining psychologist opined that the Veteran has major depressive disorder with anxiety features that is at least as likely as not incurred while in service. Under § 3.156(b), when additional evidence is submitted within the appeal period, the claim remains open until VA provides a determination that explicitly addresses this new submission.  Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  Section 3.156(b) "requires VA to 'assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim.'"  Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The issue of whether new and material evidence was submitted within the appeal period following the February 2016 rating decision denying the Veteran's claim for service connection for major depressive disorder and anxiety, and if so, whether service connection is warranted, has thus been raised by the record, but has not yet been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his service-connected left ankle sprain manifested in painful motion throughout the duration of the relevant claim period, but not marked limitation of motion or symptoms approximating the level of impairment caused by ankylosis of the ankle fixed in less than 30 degrees of plantar flexion.

2.  The Veteran's service-connected right wrist strain has manifested in painful motion on extended use and dorsiflexion of less than 15 degrees, but not ankylosis.  

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's right knee osteoarthritis was aggravated by the Veteran's service-connected disabilities that affected his gait.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial disability rating, but no higher, for service-connected left ankle sprain have been met for the duration of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

2.  The criteria for an initial disability rating in excess of 10 percent for service-connected right wrist strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2017).

3.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Prior to issuance of the February 2010 rating decision, the RO provided the Veteran with fully time- and content- compliant notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159 (b)(1).  Further, neither the Veteran nor his representative has asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with all relevant notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

The Veteran appeared and testified at a hearing held before the undersigned VLJ in August 2014.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a Board hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by his previous representative, Disabled American Veterans.  His representative at the time and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor his past or current representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Further, the Veteran's current representative has been afforded an opportunity to present argument and evidence in support of the Veteran's claims, and submitted an Informal Hearing Presentation in July 2017.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  The Veteran's VA and non-VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  The Veteran has also been afforded VA examinations and medical opinions in connection with the claims adjudicated herein.  See 38 C.F.R. § 3.159(c).  Pursuant to the Board's August 2016 remand directives, the Veteran was provided with VA examinations in March 2017 to assess the current severity and manifestations of his left ankle and right wrist disabilities.  The examination reports document the Veteran's lay statements pertaining to his symptoms, the results of objective testing including range of motion testing with use of a goniometer and testing for pain in active, passive, weight-bearing, and non-weight bearing for the joints.  While the examiner did not document at what degree painful motion was first noted, he did specify that the pain noted with range of motion testing was by the Veteran's report, rather than by objective evidence of pain.  The examiner further addressed potential additional functional limitation following extended use or during flare-ups.  Such examination reports are therefore found adequate for adjudicatory purposes, and to substantially comply with the Board's remand directives.  The record does not indicate that the Veteran's left ankle or right wrist symptoms have worsened since the March 2017 examinations, and the examinations are found to be sufficiently contemporaneous to allow the Board to assess the current level of the Veteran's service-connected disabilities.

Inasmuch as the Board is granting the Veteran's claim for entitlement to service connection for a right knee disability, any potential defect in VA's duty to notify or assist is rendered harmless, and need not be further discussed.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  The Board may therefore proceed with appellate adjudication at this time.

II.  Overarching Considerations

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to each claim. 


III. Increased Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Left Ankle Sprain

The Veteran's service-connected left ankle sprain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271, based on limited motion of the ankle, currently with a noncompensable evaluation prior to March 16, 2017 and a 10 percent evaluation thereafter.

DC 5271 provides for a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a , DC 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2017).

The Veteran was provided with a VA examination of his left ankle in December 2009.  He reported to the examiner that range of motion was limited first thing in the morning until he is able to stretch the joint.  He reported intermittent but worsening pain, and stated that he had experienced symptoms of giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion, but no limitations on standing or walking.  On physical exam, tenderness to the lateral ankle was shown, but no instability or ankylosis.  The Veteran's gait was normal, and he demonstrated full range of motion of the left ankle for both plantar flexion and dorsiflexion, without objective evidence of pain with active motion and without further limitation of motion following three repetitions of movement.  The examiner diagnosed chronic ankle instability with chronic ankle sprains, and noted that such disability had significant effects on the Veteran's usual occupation with the Army, communications.  However, it was noted that the Veteran lost no time from work during the last 12 month period, though he had pain with occupational activities, and the examiner stated that the disorder affected the Veteran's usual daily activities through mildly impairing his exercise ability.

At a November 2012 VA examination, the Veteran again reported left ankle stiffness in the morning, stating that it took about 10 minutes to bend it/stretch it out. The Veteran did not have a history of left ankle surgery or joint replacement.  Testing displayed full range of motion for plantar flexion and dorsiflexion, without objective evidence of painful motion and no further limitation of motion following three repetitions of motion.  On physical examination, there was again pain on palpation, but full muscle strength testing, no instability/laxity, and no ankylosis.  The examiner observed medial and lateral popping of the left ankle with active range of motion, feeling like tendon movement over bony prominences.  The Veteran denied using an assistive device for normal mode of locomotion for the left ankle.  The examiner noted that the Veteran was then currently employed as a computer software engineer, and had been for eight years, and that the left ankle disability had no impact on the Veteran's ability to work.  It was noted that the Veteran used a cane for back pain, but not for his ankle or knee issues.

The Veteran presented testimony at the August 2014 Travel Board hearing regarding his left ankle impairment.  He stated that the ankle is always swelling up, if there is even a little pressure applied to it.  He described protective measures including making sure not to walk on uneven grass or terrain.

In November 2014 and November 2016 VA treatment records, the Veteran described back pain, radiating down to his legs.  There was no mention of left ankle symptoms.

Pursuant to the Board's August 2016 remand directives, the Veteran was provided with an additional VA examination to assess the severity and manifestations of his left ankle disability in March 2017.  The examiner noted review of the Veteran's claims file, and included summaries of a number of the Veteran's most recent treatment records, none containing complaints relating to the left ankle.  The Veteran reported constant pain for the left ankle, with flare-ups brought on with intermittent swelling occurring after walking on uneven terrain causing him to "twist" or "sprain" his ankle.  It was noted that the Veteran trains soldiers, which requires him to be on uneven terrain frequently.  The Veteran described that the left ankle prevents him from participating in training drills requiring navigating uneven terrain as part of work on a frequent basis (only when having a flare up) and says it also prevents him from carrying heavier loads.

On physical examination at the March 2017 examination, range of motion testing for the left ankle demonstrated plantar flexion from 0-40 degrees and dorsiflexion from 0-10 degrees.  Pain was noted on both, but the examiner explained that the pain documented during range of motion testing was from the Veteran's verbal report, rather than objective evidence of painful motion.  The examiner found that pain did not result in additional functional loss.  There was no evidence of pain on weightbearing, localized tenderness or pain on palpation of the joint or soft tissue, or crepitus.  There was also no further limitation of motion following repetitive use testing.  The Veteran demonstrated full muscle strength on testing of the left ankle, and no ankylosis.   Left ankle instability was suspected due to the Veteran's reports, but stability testing was negative when compared with the right ankle.  No warmth or swelling was noted for either ankle.  The Veteran was noted to carry a cane without using it to support his weight en route to or from the examination, and rather set it on the ground.  He also was seen to use his left upper extremity to push off his chair arm and desk when arising from sitting, which the examiner stated could be due to claimed knee, ankle, or back conditions, but his gait was stable without significant limp.  The examiner wrote that the Veteran's effort during active range of motion testing was questionable.  Finally, the examiner noted that the Veteran's left ankle was not being examined during a flare-up or following repetitive use over an extended period of time, and he was thus unable to say whether pain, weakness, fatigability, or incoordination significantly limit functional ability in these situations.  He further clarified that without observing the Veteran during a flare-up, he could only form an opinion on the degree of disability during such flare-ups based on historical records of examinations or treatment performed during such a flare up.  He found that review of the recent records did not reveal evidence of significant disability due to flare-ups of the left ankle condition.

In considering the evidence of record under the laws and regulations set forth above, the Board finds that the Veteran's service-connected left ankle disability warrants a 10 percent disability rating, but no higher, for the duration of the appeal period.  

As noted in the June 2016 Joint Motion, 38 C.F.R. § 4.59 specifies that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  While the Veteran did not display objective evidence of painful motion, he did verbalize experiencing pain during range of motion testing, and was noted to have some objective indications of joint pathology prior to the March 2017 VA examination (e.g. tenderness to the lateral ankle demonstrated at the December 2009 examination and pain on palpation and medial and lateral popping of ankle with active range of motion at the November 2012 VA examination).  The Veteran is competent to report as to the symptoms he experiences, as this only requires his personal observations rather than extensive medical training or education.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board will resolve all reasonable doubt in the Veteran's favor to find that his service-connected left ankle disability manifested in painful motion and mild instability throughout the relevant appeal period.  A 10 percent disability rating is therefore warranted, as the minimum compensable rating for the left ankle.

The weight of the evidence is not found to support the award of a disability rating in excess of 10 percent for service-connected left ankle sprain.  Under the rating schedule, "moderate" limitation of motion of the ankle qualifies for a 10 percent disability rating; a 20 percent disability rating contemplates "marked" limited motion of the ankle.  The Veteran's left ankle limited motion is found to be better characterized as moderate limitation of motion rather than marked.  At its most severe, at the March 2017 examination, the Veteran's dorsiflexion was limited to 10 degrees (out of a normal 20 degrees) and plantar flexion was limited to 40 degrees (out of a normal 45 degrees).  While the Board has considered the Veteran's reports of morning stiffness and pain, as well as instability, swelling, and additional pain during flare-ups brought on by twisting or rolling the ankle while traversing uneven terrain, the fact that the Veteran's medical records are largely devoid of ankle complaints or treatment is found to be highly persuasive.  Were the Veteran in fact experiencing disability comparable to marked limited motion of the ankle, one would expect to see efforts by the patient to seek assistance from their care providers, and/or for such disability to manifest in objectively documentable weakness (due to significantly lessened use of the joint) or instability (due to repeated rolling of the joint, ligamentous laxity, etc...).  As the record does not evidence such indications of marked impairment, the Board finds a preponderance of the evidence to weigh against the award of a 20 percent evaluation for left ankle limited motion.            

The Board has also considered whether a higher disability rating is available under any other applicable diagnostic code.  However, there is no evidence that the Veteran's left ankle disability manifested in ankylosis of the ankle or subastragalar or tarsal joint, or malunion of the os calcis or astragalus.  The evidence further does not demonstrate that the Veteran has undergone surgery for the ankle, including astragalectomy or replacement of the joint.  Therefore, Diagnostic Codes 5056, 5270, 5272, 5273, and 5274 are inapplicable.

In finding that a disability rating in excess of 10 percent is not warranted for the service-connected left ankle disability, consideration has been given as to the appropriateness of staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Hart, 21 Vet. App. at 505.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of a higher evaluation, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Right Wrist Strain

The Veteran's service-connected right wrist strain is currently evaluated as 10 percent disabling under Diagnostic Code 5215, for limited motion of the wrist.

Diagnostic Code 5215 calls for a 10 percent disability rating for range of motion of the wrist limited to less than 15 degrees of dorsiflexion and/or palmar flexion limited in line with the forearm (zero degrees).  For the major wrist, favorable ankylosis in 20 or 30 degrees of dorsiflexion warrants a 30 percent evaluation, ankylosis in any position other than favorable warrants a 40 percent evaluation, and unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation warrants a 50 percent evaluation.

When considering the evidence of record under aforementioned laws and regulations, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected right wrist strain.  

At VA examinations in December 2009, November 2012, and March 2017, objective range of motion testing demonstrated motion of the right wrist limited to at worst 70 degrees of palmar flexion (at the March 2017 examination) and 50 degrees of dorsiflexion (at the November 2012 examination).  At the first two examinations, he described right wrist pain that was worse with cold and when typing on the computer.  He wore a wrist brace to the November 2012 VA examination, and stated that he had worn it daily while working for the prior three months.  The Veteran reported to the November 2012 examiner that he had missed three or four days of work in the past year due to his wrist symptoms.  At the March 2017 examination, the Veteran reported experiencing constant severe pain in his right wrist which is aggravated by keyboarding, grasping items, or shaking hands when greeting someone.  The examiner also noted that the Veteran displayed no objective evidence of pain when he was greeted with a handshake in the waiting area prior to the examination.  The examiner found that the right wrist condition could be expected to limit the Veteran's ability for prolonged keyboarding without breaks, noting that this was as described by the Veteran.  

The most severe impairment of the right wrist was documented in an April 2016 VA examination.  The Veteran reported bilateral numb-like wrist pain, with pain on activity from 6-10/10 severity depending on the activity, and sometimes pain at rest, with numbness of 4-5/10 severity.  He reported his work involved extensive use of a computer, as a systems engineer.  He stated that his only medication was Tylenol.  The Veteran reported daily flare-ups of pain lasting for two hours, interfering with his use of his hands and wrists at a computer with his job, and interfering with lifting, pulling, pushing, and using his upper extremity for exercise.  Range of motion testing demonstrated palmar flexion limited to 0 to 20 degrees and dorsiflexion limited to 0 to 15 degrees.  Pain was noted on all motions and was noted to cause functional loss.  There was pain on weight bearing,  and tenderness on palpation over the flexor and extensor wrist.  Following repetitive use testing, the Veteran's right wrist palmar flexion was limited to 0 to 10 degrees and dorsiflexion was limited to 0 to 10 degrees.  Muscle strength testing was normal for right wrist extension and 4/5, active movement against some resistance, for flexion.  The examiner found no muscle atrophy and no ankylosis.  The Veteran was noted to regularly use a brace.  Pain and difficulty using the wrist was noted to interfere with work as a computer systems analyst.

Even when considering the greatest degree of impairment demonstrated on examination during the appeal period, the Veteran's impairment from his right wrist strain most closely approximates that described by a 10 percent evaluation under Diagnostic Code 5215.  A 10 percent disability rating is the maximum schedular rating available for limited motion of the wrist joint, unless the disability results in some degree of ankylosis or symptoms approximating ankylosis of the joint in 20 to 30 degrees of dorsiflexion.  The evidence of record does not demonstrate that the Veteran suffers from ankylosis of the wrist joint.  Additionally, while he has described regularly using a wrist brace to limit motion of his wrists at work, particularly with extensive keyboarding, such limitation of motion, if permanent, would still correspond to a 10 percent rating, as it would be akin to palmar flexion limited in line with the forearm.  The 10 percent rating contemplates significant limitation of motion of the wrist joint, and the extent of the Veteran's limited motion at the April 2016 examination, from 0 to 10 degrees after repetitive motion testing, is found to fit within the level of disability contemplated under DC 5215's 10 percent criteria.

Since the Veteran has been assigned the maximum schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215, and does not qualify for a schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214 for ankylosis, the Board will discuss whether referral for extraschedular consideration is warranted.

 The Board has considered whether the Veteran's right wrist disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  Pain, limited and weakened movement, and pain on movement are all specifically considered under the rating schedule for disability of the wrist, and the joints more generally.  See 38 C.F.R. § 4.40,4.45, 4.59.  While the Veteran has described numbness and tingling of the hands and fingers, a neurological disorder has not been granted service-connection as relating to the Veteran's right wrist disability.  Therefore, consideration and assignment of a separate disability rating for any such neurological disability at this time would be inappropriate.  The Veteran has also not argued that this is an exceptional circumstance where the evaluations assigned to each of his individual service connected conditions in total fail to capture all of his service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Thus, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected right wrist strain.  In reaching this conclusion, consideration has been given as to the appropriateness of staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Hart, 21 Vet. App. at 505.  The Board has also considered the applicability of the benefit-of-the-doubt doctrine; the preponderance of the competent, probative evidence weighs against the award of a higher evaluation and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Other Considerations

The Board is cognizant of the ruling of the Court that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim if a claimant or the record reasonably raises the question of whether the Veteran is unemployable due, either solely or in part, to the disability for which an increased rating is sought. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected left ankle sprain or right wrist strain, either alone or in combination with one or more of his other service-connected disabilities, renders him unable to obtain or maintain substantially gainful employment.  While the Veteran has asserted that these disabilities negatively affect his ability to exercise/walk on uneven terrain and use a computer for extended periods, causing him to miss a few days from work due to his right wrist symptoms, the record indicates that he has continued to be employed, and there has been no contention that such render him unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised in connection with these claims for higher initial disability ratings for service-connected left ankle sprain and right wrist strain. 

IV.  Service Connection

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

Right Knee Disability

The Veteran asserts that he suffers from a right knee disability related to his military service and/or his service-connected disabilities.  

The Veteran was provided with a VA examination pertaining to his knees in November 2012.  At that time, he reported injuring his knees in 1991 when he fell during service (when he also injured is wrists).  He described having to use a cane and crutches for a while after and having to be on profile for a year.  The Veteran reported significant stiffness and pain in his right knee, but less than in his left, and further reported that the knee will pop and sometimes his knee cap gets stuck and he has to move it back into place.  He also endorsed intermittent swelling of the muscle behind his right knee.  The examination report notes that the Veteran occasionally used a brace, although it is unclear for which knee.  A November 2012 right knee X-ray on weightbearing included an impression of minimal osteophyte formation of the lateral articular margin of the patella on sunrise view without joint space narrowing.  The Veteran stated that when his back went out earlier in the year, he had to depend on other parts of his body and that his knees hurt so badly that he had to miss three days of work.  The examiner provided an opinion that the Veteran's right knee condition was less likely than not incurred in or caused by the claimed in-service injury, reasoning that there was no documentation found in the claims file regarding previous knee condition, evaluation, diagnosis, or treatment.  She noted that the February 2004 in-service physical examination noted that the Veteran reported knee trouble, with a comment that the Veteran reported when sitting for prolonged periods, the muscle or ligament under the right knee and right hip tightens up almost in a knot, very painfully if he does not continue to stretch every 20 minutes, but remarked that no right knee abnormality was noted on physical examination.  No opinion was provided regarding potential secondary service connection.

An additional VA examination for the knees was conducted in April 2016.  The examiner noted diagnoses of bilateral knee joint osteoarthritis.  The examiner recorded the Veteran's report that back pain interfered with his gait which in turn increased pain in the knees.  The examiner conducted an in-depth examination, and provided an opinion that while it was less likely than not that the right knee disorder was caused by the Veteran's service-connected disabilities, reasoning that none of the service-connected conditions is a medially recognized cause of osteoarthritis, it is at least as likely as not that the Veteran's right knee osteoarthritis was aggravated by his service-connected back condition with radiculopathies.  The examiner provided a rationale that the back condition and radiculopathies altered the Veteran's gait sufficiently to aggravate the right knee osteoarthritis.

The Board notes that VA treatment records document that the Veteran regularly complained of back pain, and used a cane as a result of this condition.  With the opinion of the April 2016 examiner that the Veteran's right knee osteoarthritis was aggravated by his service-connected back and associated neurological disabilities representing the only opinion on this question, the Board finds that the weight of the competent and credible evidence supports an award of service connection for the right knee disability on a secondary basis.


ORDER

A 10 percent initial disability rating, but no higher, for service-connected left ankle sprain is granted.

An initial disability rating in excess of 10 percent for service-connected right wrist strain is denied. 

Service connection for a right knee disability is granted.


REMAND

Additional development is needed prior to adjudication of the appeal seeking entitlement to service connection for a sleep disorder.

The Board remanded this appeal in October 2015, to provide the Veteran with an additional VA medical opinion on the question of whether the Veteran suffered from a sleep disorder caused or aggravated by one or more of his service-connected disabilities.  An addendum opinion was provided in June 2016, wherein the examiner opined that the Veteran does not have a sleep disorder diagnosis, and therefore, it was not at least as likely as not caused or aggravated by the Veteran's service-connected disabilities.  The Board notes, however, that while the evidence does not demonstrate that the Veteran's symptoms meet the diagnostic criteria for sleep apnea, the Veteran has been noted to suffer from insomnia/chronic sleep impairment.  A June 2014 outpatient sleep consult assessed possible obstructive sleep apnea, and chronic insomnia likely related to a history of anxiety and depression and exacerbated by PTSD, chronic pain, and underlying sleep disordered breathing.  The Veteran also testified at the August 2014 Travel Board hearing that he barely sleeps at night because he is always anxious. 

As disposition of the referred issue regarding the finality of the February 2016 rating decision denying the Veteran's claim for service connection for major depressive disorder and anxiety is integral to the question of entitlement to service connection for a sleep disorder/sleep disturbance, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The latter must therefore be remanded for consideration along with the issue referred herein.  

Accordingly, the claim is REMANDED for the following action:

1. Conduct any necessary development then adjudicate the referred  issue of whether new and material evidence was submitted within the appeal period following the February 2016 denial of the Veteran's claim for service connection for major depressive disorder and anxiety, and if so, whether service connection is warranted.

2.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim for entitlement to service connection for a sleep disorder/disability manifesting in sleep disturbance, including as secondary to service-connected disability.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


